Title: Notes on Debates, 17 January 1783
From: Madison, James
To: 


Friday Jany. 17th.
The Committee on the motion of Mr. Peters of the  day of  relative to a further application for foreign loans, reported that they had conferred with the superintendt. of Finance & concurred in opinion with him, that the applications already on foot were as great as could be made prudently, until proper funds should be established. The latent view of this report was to strengthen the argt. in favr. of such funds, and the report it was agreed should lie on the table to be considered along with the report which might be made on the memorial from the army, & which wd involve the same subject.
The report thanking Gel. Greene for his Services was agreed to without opposition or observation. Several however thought it badly composed, and that some notice ought to have been taken of Majr. Burnet aid to Gl. G. who was the bearer of the letter announcing the evacuation of Charlestown.
Mr. Webster & Mr. Judd agents for the deranged officers of the Massachusetts & Cont. lines were heard by the Gd. Committee, in favr. of their constituents. The sum of their representations was that the sd. officers were equally distressed for, entitled to, & in expectation of provision for fulfilling the rewards stipulated to them, as officers retained in Service
